DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figure 9
Claims 16, 18, 19 have been cancelled.
Claims 1-15, 17 and 20 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objection of the previous office action of claim 1 is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0021260 A1-hereinafter Yasui) in view of Biskup et al. (US 2017/0047572 A1-hereinafter Biskup).

Regarding claim 1, Yasui teaches a battery module comprising:

a case comprising an upper case and a lower case with the upper case to have a space in the case in which an accommodating portion is disposed to accommodate the plurality of cylindrical battery cells (Figure 17; upper case is the top portion with the first set of batteries and the bottom portion is the lower case with the second set of batteries), the plurality of cylindrical battery cells including first battery cells in a first accommodation space in the upper case and the second battery cells in a second accommodation space in the lower case (Yasui Figure 17); and 
a cover sheet between the upper case and the lower case configured to separator the first and second accommodation spaces such that the cover sheet in disposed between the first and second battery cells to separate the first and second battery cells (Yasui Figure 17 lid member 21a is read as the cover sheet between the upper and lower cases); and 
wherein the first accommodating space defines a first gas discharge path below the first battery cells and above the cover sheet extending in front, back, left and right directions from an open portion below an end of each cylindrical battery cell of the first battery cells to externally discharge the gas discharged from the first battery cells to an outside of the battery module (Yasui Figures 16 and 17; exhaust passage section 20 is between the cover lid and the battery; first gas discharge is seen in the top portion of Figure 17), and 
wherein the second accommodating space defines a second gas discharge path above the second battery cells and below the cover sheet extending in front, back, left, and right direction from an open portion above an end of each cylindrical battery cell of the second battery cells (Yasui Figures 16 and 17; exhaust passage section 20 is between the cover lid and the battery; first gas discharge is seen in the bottom portion of Figure 17) to externally discharge the gas discharged from the second battery 
Yasui further teaches wherein the adjacent cells are connected in parallel or series with one another (Yasui [0020]) but fails to teach wherein a plurality of wire type bus bars connect the adjacent battery cells.
Biskup discloses battery cells are connected in parallel and series using bus bars. Biskup teaches of linear bus bars 407 connected with wire interconnects 409 (Biskup Figure 4; also [0031] and Figure 1) as a way of connecting the batteries to one another in series and/or parallel.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the linear bus bars 407 and wire interconnects 409 into Yasui battery to interconnect the battery cells in parallel and/or in series to achieve a possible interconnection within the battery module as taught by Biskup. Yasui teaches of the connection of adjacent batteries but fails to specify the arrangement of the connections.

Regarding claim 2, modified Yasui teaches all the claim limitations of claim 1. Yasui further teaches wherein the first and second gas discharge paths include first and second discharge holes respectively (Yasui Figure 6, outlet 22).

Regarding claim 3, modified Yasui teaches all the claim limitations of claim 2. Yasui fails to teach of the height of the gas discharge path and the spacing of the cylindrical batteries, however the distance between cells and the height of the gas discharge path can be altered by a skilled artisan. The change in In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 4, modified Yasui teaches all the limitations of claim 1. Yasui further teaches wherein the first and second gas discharge paths are straightly connected along an entire row of the plurality of cylindrical batteries (Yasui Figure 6), however, fails to teach wherein the cylindrical battery cells have a zigzag arrangement structure and wherein the first and second discharge paths are then connected and extended in a zigzag path.
Biskup discloses battery cells are connected in parallel and series using bus bars. Biskup teaches in Figures 9 and 10 of an arrangement of battery cells in a zigzag formation wherein cells are arranged in a line in a front and back direction with each alternate row being shifted forward or backward (Biskup Figure 9 and 10).
Therefore, it would have been obvious to a skilled artisan to rearrange the battery cells of Yasui into a zig-zag formation as shown by Biskup. A zig-zag formation is known in the art and would not change the overall function of the battery. Additionally, if the cells are rearranged in a zig-zag formation, the first and second discharge paths of Yasui would also be in a zigzag formation as the discharge paths of Yasui are depended on the battery cell arrangement. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Regarding claim 6, modified Yasui teaches all of the claim limitations of claim 1. Yasui further teaches wherein the accommodating portion includes a plurality of partition walls in each of the upper 

Regarding claim 7, modified Yasui teaches all of the claim limitations of claim 6 above. Yasui further teaches wherein a portion of the partition walls has a stepped structure having different heights of an outer surface in an up and down direction (Yasui Figure 10).

Regarding claim 12, modified Yasui teaches all of the claim limitations of claim 1. Modified Yasui fails to teach of the cover sheet including an uplift structure having protrusion in an up-and-down direction along the first and second gas discharge paths. A skilled artisan could change of the shape of the partition members 60 and 64 such that the new shape includes the uplift structure. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 13 and 14, modified Yasui teaches of a battery system formed of one or more battery modules according to claim 1 (Yasui [0002], battery modules can be used in a system or device containing multiple modules).

Regarding claim 15, modified Yasui teaches all of the claim limitations of claim 2. Yasui further teaches wherein each of the first and second gas discharging paths extends in front, back, left, and right directions from each open portion to form an interconnected web of paths providing multiple paths to the discharge holes (Yasui Figures 6 and 17, exhaust passage section 20).

Regarding claim 17, modified Yasui teaches all of the claim limitations of claim 15. Yasui teaches an outlet 22 connected to the first and second exhaust passage sections 20 (Yasui Figure 6), however, fails to teach wherein each the first and second exhaust passage sections contain a plurality of outlets. While Yasui fails to teach a plurality of outlets, a skilled artisan could easily duplicate the outer 22 to provide multiple gas exhaust such that pressure is not built up within the battery module.  
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 20, modified Yasui teaches all of the claim limitations of claim 1. Biskup teaches wherein wire type bus bars connect electrode terminals to the plate type bus bars (Biskup Figure 4) but fails to teach wherein multiple wire type bus bars are connected to terminals of neighboring cells. A skilled artisan could duplicate the wire type bus bars and connect them between terminals to achieve a series or parallel connection without offering any ingenuity. 
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0021260 A1-hereinafter Yasui) in view of Biskup et al. (US 2017/0047572 A1-hereinafter Biskup) as applied to claim 1 above, and further in view of Nietling et al. (US 20170125756-hereinafter Nietling).

Regarding claim 5, modified Yasui teaches all of the claim limitations of claim 1 above. Yasui further teaches wherein the accommodating portion surrounds the outer surface of the battery (Yasui Figure 10) but fails to teach wherein the accommodating portion adhesively surround an outer surface of the battery cells in a horizontal direction and wherein the accommodating portion includes a plurality of stoppers disposed to extend from ends of the plurality of cylindrical battery cell support.
Nietling discloses a battery module with adhesive layers and a frame for securing the cells to a base of the frame. Nietling teaches of adhesive layers 334, 336, 330, 332 to adhesively secure each cell to a base plate (Nietling Figure 3, [0035-0039]). In addition to the adhesive covering layers, Nietling teaches of adhesive portions 540 also used along with spacers 539 to adhesively secure the cells to the base plate (Nietling Figure 7, [0048-0052]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Nietling’s adhesive layers 334, 336, 330, 332 and adhesive portions 540 and spacers 539 into Yasui’s battery cell casing such that the accommodation portion of Yasui contains the adhesive layers to adhesively secure the battery cells to the base plate and accommodation frame for added support.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0021260 A1-hereinafter Yasui) in view of Biskup et al. (US 2017/0047572 A1-hereinafter Biskup) as applied to claim 6 above, and further in view of Kim et al. (US 20080182160-hereinafter Kim).

Regarding claim 8, modified Yasui teaches all of the claim limitations of claim 6 above. Yasui fails to teach wherein each partition wall has at least one inclined structure in which a vertical height continuously changes in a direction from one cylindrical battery cell to another cylindrical battery cell and an upper end portion of each partition wall has a semi-cylindrical shape.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the partition walls of Yasui’s such that a stepped structure as taught by Kim acts as a partition between the battery cell elements and so that better ventilation of the battery is increased while minimizing the weakness of the stepped structure. A skilled artisan could take the teaching of Kim’s stepped structure and make it a continuously inclined structure and would have the same teachings and advantages of Kim’s stepped structure. A skilled artisan could also change the shape of the end portion to be a semi-cylindrical shape without offering any ingenuity.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 9, modified Yasui teaches all the claim limitations of claim 6 above and fails to teach wherein at least one of an upper end and a lower end of each partition wall includes a fixing groove having a structure recessed in an inward direction such that a part of each of the plurality of wire type bus bars is inserted therein.
Kim discloses a serial interface interposed between two serially connected unit cells and the coupling therebetween. Kim teaches of a step wall 230 that acts as a partition between battery cell elements (Kim Figures 4A and 4B, [0044-0045]) to improve the discharge efficiency of gas while minimizing the weakness of the step wall 230 (Kim [0045]). Kim further teaches of a welding compartment 212 that has an opening and is used to weld in terminals of a second cylindrical unit.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0021260 A1-hereinafter Yasui) in view of Biskup et al. (US 2017/0047572 A1-hereinafter Biskup) as applied to claim 1 above, and further in view of Fukushima et al. (US 20180358602-hereinafter Fukushima).

Regarding claim 10, modified Yasui teaches all of the claim limitations of claim 1. Biskup further teaches wherein a plurality of plate type bus bars electrically contacting and connected to the plurality of wire type bus bars and positioned at both sides of the upper and lower case (Biskup Figure 4, wire interconnects 409 and linear bus bars 407). 
Modified Yasui fails to teach wherein an insertion groove recessed in an upward direction is at each of both side portions of the upper case in the left-and-right direction such that at least one region of the plurality of plate type bus bars is inserted and accommodated therein, 
and wherein an insertion groove recessed in a downward direction is at each of both side portions of the lower case in the left-and-right direction such that at least one region of the plurality of plate type bus bars is inserted and accommodated therein.

Fukushima discloses a wiring module connecting wire portions to bus bars. Fukushima teaches of a detection wire 20 connected to wire connection portion 42 of the bus bar 40 (Fukushima Figure 1, 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Fukushima into Yasui’s battery cell such that the wire type bus bars are inserted into a connection portion of the upper and lower cases of the battery casing such that the wires and the bus bar are connected to one another. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0021260 A1-hereinafter Yasui) in view of Biskup et al. (US 2017/0047572 A1-hereinafter Biskup)  as applied to claim 1 above, and further in view of Ohshiba et al. (US 2015/0280193 A1-hereinafter Ohshiba).

Regarding claim 11, Modified Yasui teaches all of the claim limitations of claim 11. Yasui teaches wherein the lid member is between the first and second battery discharge paths but fails to teach wherein the cover sheet is comprised of a mica material.
Ohshiba discloses of an energy storage apparatus with heat insulating member disposed between energy storage modules. Ohshiba teaches a heat insulation member 200 made of a mica material that is provided between energy storage modules 100 to insulate and prevent heat generated to reach neighboring cells (Ohshiba Figure 1A [0055]).
Therefore, it would have been obvious in view of a skilled artisan as of the effective filing date to modify the lid of Yasui to include a mica material as taught by Ohshiba such that the exhaust from the top and bottom battery cells are insulated from one another. This modification would make lid member .

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed toward the amended claims and that the amended claims overcome the prior art because (a) the applied prior art does not disclose a case including an upper and lower case two accommodation spaces therein, a cover sheet between the upper and lower case configured to separate the first and second accommodation spaces and wherein first and second gas discharge paths are defined in the accommodation spaces, (b) Okutani fails to teach a gas discharge path extending from open portions above or below an end of each cylindrical battery, (c) Yasui fails to teach of a gas discharge path, and (d) claim 4 is not rendered obvious as with the cited art. 
With respect to elements (a), (b) and (c), the rejection has been updated removing the primary reference of Okutani thus rendering the arguments moot. With respect to element (d), the rejection above discloses wherein the gas discharge paths are straightly connected and through the modification a zigzag path can be formed when the cell is rearranged with a zigzag orientation. The rejection has been updated rendering the arguments moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727